334 S.W.3d 919 (2011)
C.B., et al., Respondent,
v.
D.J.D., Appellant.
No. ED 94924.
Missouri Court of Appeals, Eastern District, Division One.
March 22, 2011.
Michael R. Hanson, O'Fallon, MO, for Appellant.
Martha M. Clark, St. Charles, MO, for Respondent.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and DAVID ASH, Sp. J.

ORDER
PER CURIAM.
Father ("D.J.D.") appeals the trial court's judgment determining the amount of child support he must pay to Mother ("C.B."). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been *920 furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).